Citation Nr: 0723710	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-02 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 8, 1994, 
for the award of a 100 percent disability rating for service-
connected bilateral defective hearing, to include on the 
basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1952 to November 
1955.

In an August 1963 rating decision, the RO granted service 
connection for defective hearing and assigned an initial 10 
percent disability rating, effective January 29, 1963.  The 
veteran did not initiate an appeal.

In a May 1974 decision, the RO assigned a 20 percent 
disability rating for bilateral defective hearing, effective 
January 2, 1974.  The veteran was notified of the rating 
action later that month, but did not initiate an appeal.

In an April 1988 decision, the RO assigned a 40 percent 
disability rating for bilateral defective hearing, effective 
January 28, 1988.  The veteran was notified of the rating 
action later that month, but did not initiate an appeal.

In an August 1995 decision, the RO awarded the veteran a 100 
percent disability rating for his service-connected bilateral 
defective hearing, effective August 8, 1994.  The veteran was 
notified of the rating action later that month, but did not 
initiate an appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision in 
which the RO denied the veteran's claim for an effective date 
earlier than August 8, 1994 for the award of a 100 percent 
disability rating for his service-connected bilateral 
defective hearing.  In September 2004, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in November 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2004.

In June 2007, a Deputy Vice-Chairman of the Board granted the 
veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In September 1991, the appellant filed a claim for a 
rating in excess of 40 percent for his service-connected 
bilateral defective hearing and later withdrew that same 
claim in October 1991.  The veteran did not provide evidence 
or take any further action with respect to the claim prior to 
October 1992.  

3.  In February 1995, the veteran filed another claim for a 
higher rating for service-connected bilateral defective 
hearing.

4.  In an August 1995 decision, the RO awarded the veteran a 
100 percent disability rating for his service-connected 
bilateral defective hearing, effective August 8, 1994 (the 
date of an audiology report).  Although the RO notified the 
appellant of this decision, he did not initiate an appeal for 
an earlier effective date.

4.  While the veteran has alleged some errors in the 
assignment of the August 1994 effective date, there is no 
allegation or showing that the correct facts, as then known, 
were not before the RO in either October 1992 or August 1995, 
or that the RO incorrectly applied the applicable statutory 
and regulatory provisions then existing.


CONCLUSIONS OF LAW

1.  The appellant withdrew and abandoned his September 1991 
claim for a rating in excess of 40 percent for his service-
connected bilateral defective hearing.  38 C.F.R. § 3.158 
(1991 and 1992).  

2.  The RO's August 1995 decision awarding a 100 percent 
disability rating for bilateral defective hearing effective 
August 8, 1994 is final.  38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.105, 20.302(a), 20.1103 
(2006).

2.  The claim for an effective date earlier than August 8, 
1994, for the award of a 100 disability rating for bilateral 
defective hearing, to include on the basis of CUE, is without 
legal merit.  38 U.S.C.A. §§ 1541, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)), includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended, at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In the present appeal, in the November 2004 SOC, the RO 
discussed the legal authority governing effective dates for 
claims for an increased disability rating and explained the 
reasons for denial of the appellant's request for an earlier 
effective date.  The appellant and his representative also 
have been afforded the opportunity to present evidence and 
argument with respect to the claim for an earlier effective 
date.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the veteran.  As 
will be explained below, the claim for an earlier effective 
date lacks legal merit; therefore, the duties to notify and 
assist required by the VCAA are not applicable to the claim 
on appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

The Board also points out, in any event, that to the extent 
that the appellant and his representative argue that there 
was CUE in the RO's August 1995 decision awarding a 100 
percent disability rating effective August 8, 1994, given the 
parameters of the law surrounding CUE claims (as explained in 
more detail below), the duties to notify and assist imposed 
by the VCAA are not applicable to such claims.  See Parker v. 
Principi, 15 Vet. App. 407 (2002).

II.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim to reopen after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).

Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

In the present case, the appellant filed his first claim for 
a rating in excess of 40 percent on September 23, 1991.  No 
subsequent rating decision was ever issued on this claim, 
either awarding an increase or continuing the veteran's 
current evaluation, because the appellant withdrew his claim 
for increase in October 1991.  He took no further action on 
the claim , and no further action on the claim was taken.

In February 1995, the appellant filed a second claim for a 
rating in excess of 40 percent.  After the RO, in an August 
1995 decision, awarded the appellant a 100 percent disability 
rating effective August 8, 1994 and notified the appellant of 
this decision, the appellant did not initiate an appeal.  
That decision therefore became final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 20.302(a), 
20.1103 (2006). 

In January 2004, the appellant filed a claim for an effective 
date earlier than August 8, 1994 for the award of a 100 
percent rating for his service-connected bilateral defective 
hearing.
I
Revisiting a finally denied claim would require a claimant to 
submit new and material evidence to reopen the claim, or a 
finding of clear and unmistakable error (CUE) in the final 
decision.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. 
Cir. 2002).

Specifically regarding claims for an earlier effective date 
after the decision implementing the effective date has become 
final, in Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. 
Cir. 2005), the Federal Circuit held that, even if the 
veteran submitted new and material evidence to reopen his 
claim, the effective date of any additional benefits would be 
the date of his claim to reopen, which would not provide a 
basis for assignment of an earlier effective date.  See also 
38 U.S.C.A. § 5110(a) (stating that the effective date of an 
award based on a claim reopened after final adjudication 
shall not be earlier than the date of receipt of application 
therefor).  Hence, as a claim to reopen based on new and 
material evidence will not provide an earlier effective date, 
the only basis to reopen a final decision regarding the 
effective date of an award would be a claim based on CUE in 
the final decision.  See Leonard, 405 F.3d at 1337.  

While the appellant has not explicitly plead CUE in 
connection with his claim for an earlier effective date, the 
Board note that the RO has construed various assertions 
advanced by the veteran and his representative as raising the 
matter of CUE in the assignment of the effective date for the 
award of the 100 percent rating for service-connected 
bilateral defective hearing.  

In the April 2007 written brief presentation, the appellant's 
representative argued that the 1991 withdrawal of the 
veteran's claim for an increase was error on the part of the 
RO as the RO's October 1991 letter to the veteran implied the 
veteran's rating would be reduced if he proceeded with his 
September 1991 claim for an increased rating and that VA 
should have reviewed the evidence before sending the letter.  
The representative also asserted that a November 1994 letter 
from a VA audiologist at the Pittsburgh VA Medical Center 
(VAMC) constituted an informal claim as it noted the 
appellant intended to apply for an increased rating for his 
hearing and copies of seven attached audiograms taken between 
1985 and 1993 documented the veteran's deteriorating hearing 
loss.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Thus, the argument of the appellant's 
representative suggests that, if CUE is found, the August 
1995 decision is not final, and the September 1991 claim for 
an increased rating for bilateral defective hearing was 
erroneously withdrawn and remained pending (and thus provides 
a basis for assignment of an earlier effective date for an 
award of a 100 percent disability rating, i.e., the date of 
the September 23, 1991 claim).

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are: (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question. Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

In October 1991 (when the veteran withdrew his claim for a 
higher rating) and in October 1992 (when the September 1991 
claim would have been abandoned, the withdrawal of claims for 
VA benefits was governed by regulation found at 38 C.F.R. 
§ 3.158(a), which provided that where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158 (1991 and 1992) (emphasis added).

Considering the facts in light of the above, here, the 
veteran's September 23, 1991 claim for increase was correctly 
considered abandoned in October 1992, one year after he 
submitted his October 1991 letter withdrawing his claim and 
its attached evidence.  Therefore, the appellant's desire to 
establish September 23, 1991 as the effective date for his 
100 percent rating for bilateral defective hearing is not 
permissible unless the regulatory provision governing 
withdrawal of claims is incorrectly applied.  Moreover, the 
RO could take no further action to increase the appellant's 
rating, unless the RO received a new claim.  And, should the 
right to benefits "be finally established", compensation 
based on such evidence shall begin to run "not earlier than 
the date of filing the new claim."  Id.  

The appellant's representative argues that a November 1994 
letter from a VA audiologist should be considered an informal 
claim.  See 38 C.F.R. §§ 3.155; 3.157 (1995) (examination by 
VA may be informal claim and date of such examination may 
serve as date of receipt of claim).  However, this date would 
not provide a basis for an earlier effective date because 
November 1994 is later in time than actual August 8, 1994 
that is now at issue.  

Further, in a January 2005 signed statement, the veteran 
claims that the October 1991 VA letter was a "Scare Tactic" 
to encourage him to withdraw his September 1991 claim for an 
increased rating and, if the RO had made a rating decision 
based on his September 1991 claim then audiograms from 
October 1987 and May 1991 would have permitted a 100 percent 
rating then.  In his January 2004 claim for an earlier 
effective date for his 100 percent rating for bilateral 
defective hearing, the appellant said his 100 percent rating 
should be retroactive to September 23, 1991 (the date his 
later aborted claim for an increased rating was received by 
the RO).

Upon receipt of the September 1991 claim for an increased 
rating, the RO sent the appellant a form letter dated October 
16, 1991, which warned the veteran that recent legislative 
changes significantly changed the criteria by which VA 
evaluated hearing loss disabilities.  While the legislative 
intent was to increase compensation for those veterans with 
severe hearing loss, the letter noted the standards for 
measuring hearing loss at less than severe levels had also 
changed.  The letter warned that, in many cases, veterans 
previously rated under the prior criteria would be evaluated 
at a lower disability percentage under the new criteria and 
that the legislation did not protect existing ratings.  The 
letter concluded that the RO was unable to determine whether 
or not the appellant's rating could be adversely affected, if 
the appellant were to be given a new VA audiological 
examination under the new standards.  The letter stated the 
RO would defer action on the appellant's claim for 60 days to 
permit him to decide whether to withdraw his claim or whether 
to proceed.  Finally, the letter noted that the RO was 
required to take formal rating action on any medical evidence 
received in conjunction with a claim for increased benefits, 
and once that evidence was received the veteran could not 
then withdraw his claim.  On October 30, 1991, the RO 
received the appellant's response in which the veteran said 
he wanted to withdraw his claim.  

The appellant and his representative essentially argue that 
the RO should have issued a rating decision in 1991 and 
provided the veteran with an opportunity to withdraw only if 
he was not going to prevail.  However, aside from the fact 
that such argument has no legal merit, such an allegation 
cannot rise to the stringent standard of CUE.  Fugo, 6 Vet. 
App. at 43-44 (1993).  Moreover, the argument that the RO 
should have decided the claim before providing the veteran an 
opportunity to withdraw is essentially an argument that the 
RO committed CUE by breaching its duty to assist the 
appellant.  However, VA's breach of its duty to assist can 
neither form the basis of a CUE claim nor vitiate the 
finality of an RO decision.  Cook v. Principi, 318 F.3d 1334 
(Fed Cir. 2003).  

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed on a claimant who seeks to establish 
prospective entitlement to VA benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

Here, the appellant has not alleged that the correct facts, 
as they were then known, were not before the RO, or that the 
RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time.  As such, and 
given the facts and legal authority discussed above, there is 
no basis for a finding of CUE with respect to the RO taking 
no further action on the September 1991 claim later withdrawn 
and deemed abandoned, nor is there a basis to vitiate the 
finality of the RO's August 1995 decision that assigned 
August 8, 1994 on finding of CUE.

As a final point, the Board points out that authority 
governing the assignment of effective dates for increased 
ratings essentially provides three possible dates for the 
award of an increased rating.  The effective date assigned 
will be the earliest date when it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received by VA within one year after that date, otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2) (emphasis added).  

As indicated above, the veteran is not entitled to an earlier 
effective date as a result of CUE in the August 1995 rating 
decision that assigned the August 8, 1994 effective date, 
because the appellant has not sufficiently alleged or 
established that the RO committed error in establishing the 
August 1994 date.  Moreover, in this case, the August 8, 1994 
date does not represent the date of receipt of the claim for 
increase, but rather, the earlier date of private audiogram 
conducted within one year prior to the receipt of the 
February 1995 claim.  The August 1994 report is one of seven 
audiogram reports submitted with the February 1995 claim.  

Accordingly, consistent with these facts, and pursuant to the 
provisions of 38 C.F.R. § 3.400(o)(2), the August 8, 1994 
effective date assigned is the earliest possible effective 
date for the assignment of the 100 percent rating for the 
veteran's service-connected bilateral defective hearing.  As 
there is no legal basis for assignment of any earlier 
effective date, the claim on appeal must be denied.  Where, 
as here, the law, and not the evidence, is dispositive, the 
appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than August 8, 1994, for the award 
of a 100 percent disability rating for bilateral defective 
hearing, to include on the basis of CUE, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


